DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasimha et al. (US 20180139366 A1).
Regarding claim 1, Narasimha discloses a microscale three-dimensional modeling system (fig. 8) comprising i) a lighting condition (106 of fig. 8), ii) a camera (118 and 120 of fig. 8), iii) a microscope (92 and 94 of fig. 8), and iv) a mobile photographic platform (90 and Motorized stage (X, Y, & Z) of fig. 9, [0032, 0059, 0062]).  
Regarding claim 2, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the lighting condition comprises absolute lightening, relative lightening, or a combination thereof (106 of fig. 8).  
Regarding claim 3, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the lighting condition comprises absolute lightening ([0026]).  
Regarding claim 4, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the lighting condition comprises relative lightening ([0029].  
Regarding claim 5, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the system further comprises a Surface from Motion (SfM)-based software ([0025, 0033, 0040, and 0070]).  
Regarding claim 6, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the camera comprises a focal length that is greater than a depth of measurement (16x of fig. 8, [0062]).  
Regarding claim 7, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the camera comprises a zoom magnification power between 7X and 45X (16x of fig. 8, [0062]).  
Regarding claim 8, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the camera is connected to the microscope (92, 94, 118 and 120 of fig. 8).  
Regarding claim 9, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the microscope comprises a magnification power between 2X and 45X (10x and 16x of fig. 8).  
Regarding claim 10, Narasimha discloses the system of claim 1, Narasimha further discloses wherein the mobile photographic platform is configured under the microscope (Motorized stage (X, Y, & Z) and 90 of fig. 8, [0032, 0059, 0062]).  
Regarding claim 12, Narasimha further discloses a method of generating a three-dimensional surface model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide the three dimensional surface model of the object (fig. 17, 0027, 0038, 0062).  
Regarding claim 13, Narasimha discloses the system of claim 12, Narasimha further discloses wherein the method comprises a 3D photo stitching process ([0004, 0024, 0029, fig. 7).  
Regarding claim 14, Narasimha discloses the system of claim 13, Narasimha further discloses wherein the 3D photo stitching process comprises an overlap between photos between 60% and 80% ([0055]).  
Regarding claim 15, Narasimha discloses the system of claim 12, Narasimha further discloses wherein the method comprises obtaining one or more photos of the object at a 45 angle around the vertical axis of the object ([0058]).  
Regarding claim 19, Narasimha discloses the system of claim 12, Narasimha further discloses wherein the object is selected from the group consisting of a micro part assembly automation, a biomedical device, a biomedical device fabrication, a biological specimen, a microchemical specimen, and a physical specimen ([0004] a tissue).  

Claims 1-4, 8-10, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barentine et al. (US 20210109045 A1).
Regarding claim 1, Baretine discloses a microscale three-dimensional modeling system (fig. 1, [0009] The method can further include generating a three-dimensional image of the sample based on the collection of points, [0062] for generating a three-dimensional image of the sample based on the collection of points) comprising i) a lighting condition (105 of fig. 1), ii) a camera (130 of fig. 1), iii) a microscope (115 of fig. 1), and iv) a mobile photographic platform (125 of fig. 1 and [0038], [0034-0043]).  
Regarding claim 2, Baretine discloses the system of claim 1, Baretine further discloses wherein the lighting condition comprises absolute lightening, relative lightening, or a combination thereof (105 of fig. 1, [0011 and 0034]).  
Regarding claim 3, Baretine discloses the system of claim 1, Baretine further discloses wherein the lighting condition comprises absolute lightening ([0034] a variety of light sources).  
Regarding claim 4, Baretine discloses the system of claim 1, Baretine further discloses wherein the lighting condition comprises relative lightening ([0034] a variety of light sources).  
Regarding claim 8, Baretine discloses the system of claim 1, Baretine further discloses wherein the camera is connected to the microscope (115 and 130 of fig. 1, [0067]).  
Regarding claim 9, Baretine discloses the system of claim 1, Baretine further discloses wherein the microscope comprises a magnification power between 2X and 45X ([0063 and 0069]).  
Regarding claim 10, Baretine discloses the system of claim 1, Baretine further discloses wherein the mobile photographic platform is configured under the microscope (125 of fig. 1, [0038]).  
Regarding claim 12, Baretine further discloses method of generating a three-dimensional surface model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide the three dimensional surface model of the object ([0009, 0033, and 0062]).  
Regarding claim 13, Baretine discloses the system of claim 12, Baretine further discloses wherein the method comprises a 3D photo stitching process ([0047, 0053, and 0071]).  
Regarding claim 15, Baretine discloses the system of claim 12, Baretine further discloses wherein the method comprises obtaining one or more photos of the object at a 45 angle around the vertical axis of the object (130 of fig. 1).  
Regarding claim 16, Baretine discloses the system of claim 12, Baretine further discloses wherein the object is between 1 m and 1000 m in size ([0062] 4 to 10 micrometers).  
19, Baretine discloses the system of claim 12, Baretine further discloses wherein the object is selected from the group consisting of a micro part assembly automation, a biomedical device, a biomedical device fabrication, a biological specimen, a microchemical specimen, and a physical specimen ([0009] sample, [0065-0067]).  

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parpara et al. (US 20190102880 A1).
Regarding claim 1, Parpara discloses a microscale three-dimensional modeling system (fig. 2) comprising i) a lighting condition (illumination  of fig. 2), ii) a camera (202 and 204 of fig. 2), iii) a microscope ([0106] a confocal microscope), and iv) a mobile photographic platform (206 of fig. 2, [0150] The plastic shell 206 may be secured in a stationary position by a platform part holder 208 with motion control, x, y, z, and Theta of fig. 2) .  
Regarding claim 2, Parpara discloses the system of claim 1, Parpara further discloses wherein the lighting condition comprises absolute lightening, relative lightening, or a combination thereof ([0106] lighting system).  
Regarding claim 3, Parpara discloses the system of claim 1, Parpara further discloses wherein the lighting condition comprises absolute lightening ([0106] a blue light beam).  
Regarding claim 4, Parpara discloses the system of claim 1, Parpara further discloses wherein the lighting condition comprises relative lightening ([0114] a light source).  
Regarding claim 5, Parpara discloses the system of claim 1, Parpara further discloses wherein the system further comprises a Surface from Motion (SfM)-based software ([0047-0049]).  
Regarding claim 6, Parpara discloses the system of claim 1, Parpara further discloses wherein the camera comprises a focal length that is greater than a depth of measurement ([0012] one or more depths of focus for the one or more imaging devices are considered as a focal length is greater than predetermined).  
Regarding claim 7, Parpara discloses the system of claim 1, Parpara further discloses wherein the camera comprises a zoom magnification power between 7X and 45X ([0006] The settings may include at least one of an orientation of the one or more imaging devices, a zoom of the one or more imaging devices, or a focus of the one or more imaging devices. Performing the inspection recipe may include capturing the one or more additional images using the settings, [0102] a zoom setting and a focus setting).  
Regarding claim 8, Parpara discloses the system of claim 1, Parpara further discloses wherein the camera is connected to the microscope ([0106] The hardware may also include a confocal microscope for obtaining an image of the aligner at various focal depths).  
Regarding claim 9, Parpara discloses the system of claim 1, Parpara further discloses wherein the microscope comprises a magnification power between 2X and 45X ([0106] The hardware may also include a confocal microscope for obtaining an image of the aligner at various focal depths, the various focal depths are considered as a magnification power).  
Regarding claim 10, Parpara discloses the system of claim 1, Parpara further discloses wherein the mobile photographic platform is configured under the microscope (206 of fig. 2).  
Regarding claim 11, Parpara discloses the system of claim 1, Parpara further discloses wherein the system further comprises a computer aided design (CAD) component ([0108]).  
Regarding claim 12, Parpara further discloses method of generating a three-dimensional surface model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide the three dimensional surface model of the object ([0109] to generate a three dimensional (3D) virtual model of the patient's dental arch (mold)).  
Regarding claim 13, Parpara discloses the system of claim 12, Parpara further discloses wherein the method comprises a 3D photo stitching process ([0109] The intraoral scan may be performed by creating multiple overlapping intraoral images from different scanning stations and then stitching together the intraoral images to provide a composite 3D virtual model).  
Regarding claim 14, Parpara discloses the system of claim 13, Parpara further discloses wherein the 3D photo stitching process comprises an overlap between photos between 60% and 80% ([0158] the stitching process includes overlapping images).  
Regarding claim 19, Parpara discloses the system of claim 12, Parpara further discloses wherein the object is selected from the group consisting of a micro part assembly automation, a biomedical device, a biomedical device fabrication, a biological specimen, a microchemical specimen, and a physical specimen (206 of fig. 2, [0112]).  
Regarding claim 20, Parpara further discloses a method of generating a three-dimensional CAD model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide a three dimensional surface model of the object, and further comprising performing a CAD operation to provide the three dimensional CAD model of the object ([0112]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 20180139366 A1) in view of Lieber et al. (US 20140074253 A1)
Regarding claims 16-18, Narasimha teaches the method of claim 12. 
However, Narasimha does not teach wherein the object is between 1 m and 1000 m in size, wherein the object is between 100 m and 1000 m in size, and wherein the object is between 500 m and 1000 m in size.  
	Lieber teaches wherein the object is between 1 m and 1000 m in size, wherein the object is between 100 m and 1000 m in size, and wherein the object is between 500 m and 1000 m in size ([0080 and 0120 and 0150]).
	  Taking the teachings of Narasimha and Lieber together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the object of Lieber into the microscopic system of Narasimha to improve the spatial resolution of nanoelectronics sensors. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 20180139366 A1) in view of Parpara et al. (US 20190102880 A1)
Regarding claim 11, Narasimha teaches the system of claim 1. 
However, Narasimha does not teach wherein the system further comprises a computer aided design (CAD) component.  
Parpara teaches wherein the system further comprises a computer aided design (CAD) component ([0108]).  
  	Taking the teachings of Narasimha and Parpara together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAD of Parpara into the microscopic of Narasimha to improve the generated  three dimensional (3D) virtual model of the object.
Regarding claim 20, Naraimha does not teach a method of generating a three-dimensional CAD model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide a three dimensional surface model of the object, and further comprising performing a CAD operation to provide the three dimensional CAD model of the object.  
Parpara teaches a method of generating a three-dimensional CAD model of an object, said method comprising the step of using the microscale three-dimensional modeling system of claim 1 to provide a three dimensional surface model of the object, and further comprising performing a CAD operation to provide the three dimensional CAD model of the object ([0112]).
Taking the teachings of Narasimha and Parpara together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAD of Parpara into the microscopic of Narasimha to improve the generated  three dimensional (3D) virtual model of the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHOI et al. (US 20190143454 A1) discloses LASER PATTERNING APPARATUS FOR 3-DIMENSIONAL OBJECT AND METHOD.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425